           Case 1:21-cr-00041-JL Document 42-1 Filed 03/31/21 Page 1 of 1
            Case 1:21-cr-00041-JL Document 26 Fiied 03/16/21 Page 6 of 6

                                         EXlllBIT 1
                                                                     •
                        ADDITIONAL CONDITIONS OF RELEASE


•        Defendant must not access any digital currency wallets either paper or electronic and
must not transfer any cryptocurrency or direct anyone to do so on her behalf.
•        Defendant must not access any website, application or software offering services for the
exchange, mixing, sale, transfer, or storage of any virtual currency, including money transmitting
businesses offering virtual currency transactions (including but not limited to peer-to-peer
websites like localbitcoins.com).
•        Defendant must not engage in any virtual currency purchases or sales or direct anyone to
do so on her behalf.
•        Defendant shall not register any business entities without prior disclosure to supervising
officer.
•        Defendant must disclose any new accounts opened at financial institutions to supervising
officer.
